Citation Nr: 1616556	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from December 1990 to June 1991, May 2001 to October 2001, and November 2002 to October 2003, and has additional time served in the Nebraska National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before a VA Decision Review Officer (DRO) in January 2014, and subsequently testified before the undersigned Veteran's Law Judge (VLJ) via videoconference in November 2014.  Transcripts of both hearings were prepared and added to the record.  This issue was previously remanded in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  The Veteran asserts that his current sleep disorder is related to his bilateral knee disability that originated during active duty service.  He has also asserted that his snoring during service represented early manifestations of his currently diagnosed sleep apnea.  He submitted buddy statements from his wife and fellow service member describing his snoring.  At the Board hearing the Veteran testified that he had a sleep study with a private physician and that he was prescribed a CPAP machine.  However, the record does not contain the sleep study or the prescription for a CPAP machine.  At the hearing the Veteran's representative requested 60 days to submit these records and the record was held open, but to date these records have not been submitted.  Thus, remand is warranted to obtain any outstanding private treatment records pertaining to the Veteran's sleep disorder, including any sleep study or issuance of a CPAP machine.  

In February 2014 a VA examiner reviewed the Veteran's file and opined that it was less likely as not that the Veteran's sleep apnea resulted from service in Southwest Asia.  In June 2015 the Board found that this opinion was inadequate as it did not address the Veteran's assertions of snoring during service and remanded the issue for another VA opinion.  

In August 2015, pursuant to the Board's remand directives, the Veteran's file was reviewed by a VA examiner.  The VA examiner noted that there were no medical records to review which would help delineate the Veteran's contention about sleep apnea having its onset in service.  Based on the limited information, the VA examiner opined that it was less likely than not that any sleep disorder had its onset or was otherwise etiologically related to his periods of active service, despite the Veteran's contentions of snoring during service.  The Veteran testified in both of his hearings that his snoring keeps his wife awake and that he continues to have symptoms despite using a CPAP machine.  

The record reflects that the Veteran served in the Persian Gulf during the requisite period for consideration of 38 C.F.R. § 3.317 (2015).  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  An undiagnosed illness is defined as a condition    that by history, physical examination and laboratory tests cannot be attributed to     a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,     non-medical indicators that are capable of independent verification.  38 C.F.R.        § 3.317(a)(3).

In light of the Veteran's complaints of loud snoring and his assertions that he requires a CPAP machine, the Board finds that remand is also necessary to obtain an opinion as to whether the Veteran's sleep disability can be attributed to a known clinical diagnosis or represents an undiagnosed illness.

Additionally, if the Veteran has received any treatment from VA, those medical treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his sleep disorder, including any sleep study that may have occurred in 2010 and any issuance of a CPAP machine.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain any VA treatment records.  All efforts to obtain this evidence should be documented in the record.  If any requested records are unavailable, the Veteran and his representative should be so notified.

2.  After the above has been completed, return the claims file to the VA examiner who provided the August 2015 VA opinion on the Veteran's sleep disorder, if available.  If the examiner is not available, the file should be forwarded to another examiner to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the questions below:

a) State whether the Veteran's sleep related complaints are attributable to any known clinical diagnosis and if so, identify the diagnosis or diagnoses.   

b) For each diagnosed sleep disorder, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder (i) had its onset in or is otherwise etiologically related to the Veteran's period(s) of military service; (ii) is caused by (proximately due to) his service-connected bilateral knee disability; or (iii) is aggravated (chronically worsened beyond normal progression) by his service-connected bilateral knee disability.  In offering this opinion, the examiner is instructed that the phrase "caused by or the result of" is insufficient to address the question of aggravation.

c) If the Veteran's sleep related complaints cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which illness has manifested.

In rendering this opinion, the examiner should address the lay evidence of loud snoring during and after active duty service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




